 Case 4:19-cv-04129-SOH Document 37                 Filed 04/28/21 Page 1 of 1 PageID #: 63




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

WILLIE M. TAYLOR                                                                       PLAINTIFF

v.                                    Case No. 4:19-cv-4129

KANSAS CITY SOUTHERN RAILWAY COMPANY                                                 DEFENDANT

                                             ORDER

       Before the Court is Plaintiff’s Motion to Suspend the Scheduling Order. (ECF No. 35).

Defendant filed a response. (ECF No. 36). The Court finds the matter ripe for consideration.

       On April 9, 2021, Plaintiff filed the instant motion to suspend the scheduling order due to

the recent death of Plaintiff, Willie M. Taylor. The trial is currently set for April 18, 2022, with

the discovery deadline set for December 19, 2021. (ECF No. 33). The parties are set to meet on

September 20, 2021, to make their initial expert disclosures. Pursuant to Federal Rule of Civil

Procedure 25, a motion for substitution may be made by any party or by the decedent’s successor

or representative and must be made within ninety (90) days after service of a statement noting

death. Fed. R. Civ. P. 25. On April 5, 2021, Plaintiff filed a Notice of Death of Plaintiff. (ECF No.

34). Pursuant to FRCP 25, Plaintiff has until July 4, 2021, to substitute a party in place of Mr.

Taylor. The Court does not find that suspending the current scheduling order would alleviate the

substitution deadline, and thus would only cause further delay in the proceedings.

       Accordingly, the Court finds that the instant motion should be and hereby is DENIED. The

Scheduling Order (ECF No. 33) will remain in effect.

       IT IS SO ORDERED, this 28th day of April, 2021.
                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
